DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Exemplary references of record include:
a) Aplemakh (USP 9400801): “A method for editing a non-native file on a mobile device using a remote application, including establishing a connection between a local-side component and a remote-side component on a remote computer; wherein the local-side component identifies an editor on the remote computer based on parameters of the file” (abstract);
b) Mingming (US 20210400317): “The present disclosure discloses a method for processing video-dragging data. The method includes: receiving a video dragging request directed to a target video and initiated by a client; in response to the video dragging request, constructing a video-range request directed to the target video…The technical solution provided in this disclosure can enable the proxy server to normally process video dragging request.” (abstract);
c) Nakamura (US 20130144921): “The root node 200 is located midway between the client 100 and the leaf node 300, and relays a request from the client 100 to the leaf node 300, and relays a response from the leaf node 300 to the client 100. A request from the client 100 to either the root node 200 or the leaf node 300 is a message signal for requesting some sort of processing (for example, the acquisition of a file or directory object, or the like), and a response from the root node 200 or the leaf node 300 to the client 100 is a message signal for responding to a request. Furthermore, the root node 200 can be logically positioned between the client 100 and the leaf node 300 so as to relay communications therebetween.” (par. 0063); 
d) Ejiri (US 20130097228): “…there is provided the network storage system described in the third aspect, which further includes a relay server that relays data forwarding between the storage device and the client device, wherein when there is no reply to the re-inquiry within a specified time, the operation request acquirer of the storage device sends a request to the relay server to relay data forwarding to and from the acquired address.” (par. 0136); and
e) Yim (US 20070171274): “A method…for a data relay server comprises receiving a request to relay data for a videoconference between a videoconference server…and N videoconference clients…” (Abstract).
However, each of these references fails to explicitly teach or suggest all of the specifically enumerated and ordered limitations of independent claims including:
“a server configured to receive a request for data from an external device through a network; and 
a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform processing of a first executable process comprising: 
establishing a persistent remote connection with the server, the persistent remote connection being maintained in an open state regardless of a status of the request for data; 
receiving, through the persistent remote connection, the request for data from the server; 
obtaining the data from an application being executed by the processor separately from the first executable process; and 
sending, through the persistent remote connection, the data to the server; wherein the server is further configured to receive the data through the persistent remote connection and send the data to the external device through the network in response to the request”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443